Case 2:17-cv-04287-CJC-JEM Document 183 Filed 04/20/20 Page 1 of 1 Page ID #:2463




                                                                                       JS-6
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. CV 17-04287-CJC-JEM                                      Date: April 20, 2020

  Title: UNIDISC MUSIC, INC. v. WILLIAM SHELBY, ET AL.


  PRESENT:

       HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                      N/A
         Deputy Clerk                                     Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                     None Present

  PROCEEDINGS: (IN CHAMBERS) ORDER CLOSING CASE

         After this case was reassigned to this Court from the calendar of Judge S. James
  Otero, the Court ordered the parties to submit a joint status report describing what claims
  remain in this case and between what parties. (Dkt. 181.) In their joint status report, the
  parties stated that “t[t]ere are no remaining claims” and “[a]ll claims between all parties
  have been resolved.” (Dkt. 182 [citing Dkt. Nos. 126, 134, 169, 170, 174, 178, 179].)
  Accordingly, the Court CLOSES this case.


  cb

  MINUTES FORM 11
  CIVIL-GEN                                                           Initials of Deputy Clerk GGA
